Felton, Chief Judge.
1. Even assuming that the special demurrers were neither in proper form nor meritorious, the orders sustaining them must be affirmed, since it cannot be determined whether there was harmful error in the absence of the transcripts of the evidence, which appellants designated to be omitted from the records on appeal. Whitner v. Whitner, 80 Ga. App. 831 (57 SE2d 458); Whitner v. Whitner, 207 Ga. 97, 99 (60 SE2d 464); Daniel v. Atlanta Newspapers, Inc., 89 Ga. App. 895, 900 (81 SE2d 547); Welfare Finance Co. v. Corbin, 91 Ga. App. 485 (85 SE2d 819).
2. The verdicts and judgments, although purportedly appealed from in the notices of appeal, were not enumerated as error and are not reviewable in the absence of any transcripts of the evidence.

Judgment of the trial court is affirmed.


Frankum, J., concurs. Pannell, J., concurs specially.